                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


 ZACH HILLESHEIM,
                                                               8:18CV356
              Plaintiff,

 v.                                                ORDER FOR DISMISSAL WITH
                                                          PREJUDICE
 CMART, LLC,

              Defendant.


      This matter comes on before the Court for consideration on the plaintiff’s stipulation

for dismissal (Filing No. 15). The Court finds that, for good cause shown, Plaintiff’s

Complaint is hereby ordered to be dismissed with prejudice, with each party bearing its

own costs and fees.




      Dated this 7th day of December 2018.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
